Citation Nr: 0027103	
Decision Date: 10/12/00    Archive Date: 10/19/00

DOCKET NO.  99-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1946 to 
April 1947 and from July 1951 to August 1954, with subsequent 
service in the Army Reserves.
This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1998 rating decision of the Department of 
Veteran Affairs (VA) Seattle, Washington, Regional Office 
(RO), in which the RO denied entitlement to service 
connection for bilateral hearing loss.  The veteran perfected 
an appeal of the September 1998 decision.  


REMAND

The veteran asserts that his currently-shown bilateral 
hearing loss is due to in-service exposure to weapons firing, 
aircraft noises, and long hours of listening to radio 
transmissions.  He further contends that the only significant 
acoustic trauma he has been exposed to during his lifetime, 
and specifically during the time period during the 1970s when 
his bilateral hearing loss first became manifest, was related 
to his Army Reserve duty.

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty, and 
any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty."  38 U.S.C.A. § 
101(24) (West 1991).  Only service department records can 
establish if and when a person was serving on active duty, 
active duty for training, or inactive duty training.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994). 

Service connection for veterans on inactive duty (training) 
is available in cases of injury, but not disease.  
38 U.S.C.A. §§ 101(24), 1110; McManaway v. West, 13 Vet. App. 
60, 67 (1999); Brooks v. Brown, 5 Vet. App. 484, 485 (1993).  
If the claim is based on a period of active duty for training 
there must be evidence that the individual concerned died or 
became disabled during the active duty for training as a 
result of a disease or injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 1110; Harris v. West, 
13 Vet. App. 509 (2000).

In this case, there is no documentation of the veteran's army 
reserve service, other than his own report that he retired in 
November 1987.  Service medical records reflecting the 
veteran's reserve medical examinations and treatment are of 
record; however the nature and extent of his service, 
including specific dates of reserve service are not contained 
in the file.  The dates and nature of the veteran's reserve 
service must be verified and documented in the claims file 
for review by adjudicators prior to further review of the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  See Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999). 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection can be granted 
for organic diseases of the nervous system, including 
sensorineural hearing loss, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (1999).

The United States Court of Appeals for Veteran Claims (Court) 
has held that a claimant may establish direct service 
connection for hearing loss if evidence shows that a hearing 
loss is causally related to an injury or disease incurred 
during active service.  Hensley v. Brown, 5 Vet. App. 155, 
164 (1993).

A hearing loss disability for the purpose of applying the 
laws administered by the VA is defined in the provisions of 
38 C.F.R. § 3.385 (1999).  Impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

Once the requirements of 38 C.F.R. § 3.385 have been met, and 
the veteran has been found to have a present hearing 
"disability" under the applicable laws and regulations, a 
determination must be made as to whether the current hearing 
disorder is related to service.  In particular, the Court has 
held that 38 C.F.R. § 3.385 operates to establish when a 
measured hearing loss is, or is not, a "disability" for which 
compensation may be paid, provided that the requirements for 
service connection are otherwise met.  See Hensley, 5 Vet. 
App. 159-60.  Even if a veteran does not have hearing loss 
for service connection purposes by the standards of 38 C.F.R. 
§ 3.385 during the time of active duty, such does not 
prohibit service connection.  Service connection may still be 
established if a veteran currently satisfies the criteria of 
38 C.F.R. § 3.385, and the evidence links current hearing 
loss with service.  Id. at 158.  The threshold for normal 
hearing is 0 to 20 decibels.  Id. at 157.

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied, 118 S.Ct. 2348 (1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation.  Epps, 126 F.3d 1468.  An allegation that a 
disorder is service connected is not sufficient; the veteran 
must submit evidence in support of the claim that would 
"justify a belief by a fair and impartial individual that 
the claim is plausible."  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden depends upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  
See Arms v. West, 12 Vet. App. 188(1999).  

The Board observes that the veteran's claim currently does 
not appear to contain medical evidence tending to show a 
nexus between the veteran's currently-shown bilateral hearing 
loss and either his active service or any event during his 
reserve service of the nature contemplated in the law and 
precedents set forth above.  He is hereby notified that such 
evidence would support his claim.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should verify, through 
official channels, the veteran's periods 
of military service.

2.  After the action requested above has 
been completed, as well as any other 
action deemed necessary, the RO should 
review the record and re-adjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals

 

